Citation Nr: 1039451	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1983 to 
February 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The case was remanded by the Board in December 2009 to afford the 
Veteran her requested hearing before a member of the Board.  The 
Board's directives have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Veteran testified before the undersigned at a hearing in July 
2010.  A transcript of the hearing is of record.

The issue of service connection for a seizure disorder being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On July 20, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, that 
a withdrawal of the appeal of entitlement to a nonservice-
connected disability pension is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect 
to the issue of entitlement to a nonservice-connected disability 
pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The appellant 
personally has withdrawn her appeal for the issue of entitlement 
to a nonservice-connected disability pension; and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal for the issue of entitlement to a 
nonservice-connected disability pension and it is dismissed.


ORDER

The appeal of entitlement to a nonservice-connected disability 
pension is dismissed.


REMAND

Regrettably, the Board finds that a remand is necessary for the 
issue of entitlement to service connection for a seizure 
disorder.

The Veteran submitted a decision from the Social Security 
Administration (SSA) dated in February 2008, which awarded her 
disability benefits as a result of her seizure disorder.  The 
decision references medical records that are not in the claims 
folder and that are potentially relevant to her appeal.  Despite 
notice that the Veteran is in receipt of SSA disability benefits, 
no attempt has been made to obtain the underlying medical records 
used by SSA in their decision.  Thus, in light of the existence 
and relevance of such records to the Veteran's pending claim, it 
is incumbent on VA to remand the claim to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA 
has actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from SSA the 
underlying medical records considered in 
the February 2008 decision involving the 
appellant.  All attempts to obtain records 
should be documented in the claims folder.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.

2.  After undertaking any other development 
deemed appropriate, the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


